Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated August 23, 2021 is acknowledged.
Claims 1-5 are pending.
Claims 6 and 7 are cancelled.
Claims 1-5 are currently amended.
Claims 1-5 as filed on August 23, 2021 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, all previous claim rejections under 35 USC 102(a)(b) by Ikebe and by Yamaki are withdrawn, and all previous claim rejections under 35 USC 103 over Ikebe are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 was considered.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1(D):  “15µm” should recite “15 µm”.
Claim 5 preamble:  the comma after “cosmetic” should be deleted consistent with the formatting of the other dependent claims.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 as amended recites the oil phase thickener comprises an organically modified clay mineral and at least one thickener other than the organically modified clay mineral, however, claim 2 from which claim 3 depends recites the oil phase thickener consists (only) of at least one thickener selected from a closed group inclusive of organically modified clay mineral.  Claim 3 fails to include all of the limitations of claim 2 because claim 3 opens the Markush grouping of claim 2 by virtue of the transition phrase “comprising”.  Furthermore, the at least one “other” thickener of claim 3 is not limited to the group of claim 2.  Claim 4 is included in this rejection because it depends from claim 3, and because the amount of “other” thickener of at least 2% fails to include all of the limitations of claim 1 because claim 1 recites a bounded range of 0.5 to 15%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s argument that claim 3 is necessarily limited to those oil phase thickeners in claim 2 by virtue of claim dependency has been fully considered but is not persuasive because claim 3 clearly utilizes open comprising language which is incompatible with the closed consisting of language of claim 2.  And claim 4 clearly utilizes an unbounded range for the thickener that is incompatible with the bounded range of claim 1.  Therefore, the rejection of claims 3 and 4 for failing to include all of the limitations of the base claim(s) is properly maintained in modified form as necessitated by Applicant’s amendments.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (WO 2016/068298, published May 6, 2016, as evidenced by equivalent US 2017/0333301, of record) in view of Shirao et al. (US 2014/0178481, published June 26, 2014).
as required by instant claims 2-4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The UV protective agent may include ethylhexyl methoxycinnamate (paragraph [0023]), as required by instant claim 5.
The cosmetic inevitably contains an oil component; non-volatile liquid oils inclusive of ester oils is component (E) (paragraphs [0050]-[0054]).  Examples 1-9 comprise 3 wt% isopropyl myristate (non-volatile ester oil).  The Sunscreen Cream of Formulation Example 1 comprises 5 wt% isopropyl myristate and further comprises inter alia silicic anhydride (silica) (paragraph [0094]).  
Yamaki do not specifically teach a silica powder having an average particle size of 15 microns or smaller as required by claim 1.
This deficiency is made up for in the teachings of Shirao.
Shirao teach a water-in-oil emulsion sunscreen cosmetic comprising silica (silicic anhydride) powder; silica includes commercial products such as Sunsphere L-51 (average particle size of 5 microns as evidenced by paragraph [0037] of the instant specification), Chemiselen, Aerosil 200, Spherical Silica P1500 and Mesoporous Silica (title; abstract; paragraph [0027]; Table 1; claims).


Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by amendment.
 	Applicant’s citation to Example 17 of Table 4 of the instant specification is support of the allegation that silicic anhydride imparts the best cumulative absorbance is acknowledged but not found persuasive because it is well known in the art that silica microparticles improve UV protection as evidenced at least by Josso (US 2004/0151673).  Applicant is reminded that allegations of unexpected results must be commensurate with the scope of the claimed invention and must be substantiated in comparison with the closest prior art.  See MPEP 716.02.  Therefore, the instant claims as amended remain prima facie obvious over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Josso (US 2004/0151673) teaches sunscreens comprising silica microparticles (title).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619